Citation Nr: 0946342	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  08-03 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss. 


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel










INTRODUCTION

The Veteran served on active duty from February 1956 to 
February 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 RO decision, which 
continued a noncompensable evaluation for service-connected 
bilateral hearing loss.

The Board notes that the Veteran indicated on his January 
2008 VA Form 9 Appeal that he wished to be scheduled for a 
hearing before a member of the Board.  The Veteran was 
notified in an October 16, 2009 letter that he was scheduled 
for a Travel Board hearing on November 3, 2009.  As the 
Veteran failed to report for this hearing and offered no good 
cause for his failure to report, the Board will proceed to 
adjudicate the claim on its merits.

Furthermore, the Board notes that additional medical records 
were associated with the claims file after the most recent 
supplemental statement of the case (SSOC) was issued.  
However, as these records do not contain audiometric testing 
results or reflect the current severity of the Veteran's 
service-connected bilateral hearing loss, the Board will 
proceed to adjudicate the claim on its merits with no 
prejudice to the Veteran. 

Finally, the Board notes that the Veteran submitted an 
application to reopen a previously denied claim for service 
connection for diabetes mellitus, type II in August 2009.  
This claim is referred back to the RO for appropriate 
adjudication. 


FINDING OF FACT

The Veteran's hearing acuity is no worse than a Level III for 
the right ear and a Level II for the left ear.



CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  See 38 U.S.C.A. § 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 4.85, 4.86 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in July 2007 and June 2008 fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  The Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  These letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  Additionally, the June 
2008 letter described how appropriate disability ratings were 
assigned and a November 2009 letter described how appropriate 
disability ratings and effective dates were assigned.  The 
Board notes that that a SSOC was not issued after the 
November 2009 letter was sent.  However,
as the Board has concluded that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant Social Security Administration (SSA) records and 
VA medical records are in the file.  All records identified 
by the Veteran as relating to this claim have been obtained, 
to the extent possible.  The Board finds that the record 
contains sufficient evidence to make a decision on the claim.  
VA has fulfilled its duty to assist.
	
With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran with a VA examination for his 
bilateral hearing loss most recently in September 2007.  The 
examiner thoroughly examined the Veteran and conducted the 
appropriate diagnostic tests and studies.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate).  The Board finds 
this examination report to be thorough and consistent with 
contemporaneous medical records.  Thus, the Board concludes 
that the examination in this case is adequate upon which to 
base a decision with regards to this claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2009).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

The Veteran's service-connected bilateral hearing loss is 
currently assigned a noncompensable disability rating.  The 
Veteran seeks a higher rating.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability of service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  See 38 C.F.R. § 4.85 
(2009).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 
1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz).  

The Board notes that the Veteran underwent a QTC Medical 
Services audiological examination in January 2007.  This 
audiological summary report of examination for organic 
hearing loss reflected puretone thresholds as follows: 


HERTZ



1000
2000
3000
4000
RIGHT
30
30
35
45
LEFT
25
35
30
45
The average decibel loss was 35 for the right ear and 34 for 
the left ear.  Speech recognition ability was 80 percent for 
the right ear and 86 percent for the left ear.  According to 
38 C.F.R. § 4.85, this examination results in the assignment 
of a hearing acuity of Level III for the right ear and a 
Level II for the left ear.  This warrants a 0 percent rating 
under 38 C.F.R. § 4.85.  

In August 2007, the Veteran underwent another QTC Medical 
Services audiological examination.  This audiological summary 
report of examination for organic hearing loss reflected 
puretone thresholds as follows: 


HERTZ



1000
2000
3000
4000
RIGHT
85
60
105
105
LEFT
60
70
70
105
The average decibel loss was 89 for the right ear and 76 for 
the left ear.  Speech recognition ability was 0 percent for 
the right ear and 2 percent for the left ear.  Upon physical 
examination of the Veteran, the examiner noted that auricle 
examination is within normal limits bilaterally, as is 
external ear examination.  The examiner went on to note that 
there is no hearing loss present on the right or the left 
side and that hearing loss cannot be diagnosed due to poor 
reliability of the Veteran.  The Veteran was re-instructed 3 
times but he was never consistent on puretone or speech 
testing.  The examiner specifically stated that all 
thresholds and speech scores listed are not to be believed as 
true or accurate.  The examiner concluded by stating that he 
could not diagnose the Veteran's hearing loss due to 
subjectively poor reliability and objectively poor 
reliability.  

In September 2007, a new examination was conducted.  This 
September 2007 VA audiological summary report of examination 
for organic hearing loss reflected puretone thresholds as 
follows: 


HERTZ



1000
2000
3000
4000
RIGHT
30
25
35
50
LEFT
25
40
45
50
The average decibel loss was 35 for the right ear and 40 for 
the left ear.  Speech recognition ability was 88 percent for 
the right ear and 96 percent for the left ear.  According to 
38 C.F.R. § 4.85, this examination results in the assignment 
of a hearing acuity of Level II for the right ear and a Level 
I for the left ear.  This warrants a 0 percent rating under 
38 C.F.R. § 4.85.  

Therefore, as the results from the January 2007 QTC Medical 
Services examination and the September 2007 VA examination 
both yield a noncompensable rating, and the results from the 
August 2007 QTC Medical Services examination were described 
as not true, accurate, or reliable by the audiologist who 
examined the Veteran at that time, the Board finds that a 
compensable rating cannot be assigned for the Veteran's 
service-connected bilateral hearing loss disability.  

The Board notes that the Veteran asserted in his January 2008 
VA Form 9 Appeal that his hearing loss is more severe than 
what VA has determined it to be.  While the Board is 
sympathetic to the difficulties the Veteran experiences as a 
result of his disability, his claim primarily hinges on a 
mechanical application of specifically defined regulatory 
standards, and the Board is bound by the very precise nature 
of the laws governing evaluations of hearing loss disability.  

The Board has considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Veteran has not identified any specific 
factors which may be considered to be exceptional or unusual 
in light of VA's schedule of ratings.  The Board has 
considered his assertion in his informal claim that he has 
not worked in the past two years.  However, he did not 
attribute his unemployment to his hearing loss disability, 
and, in fact, he has provided no statements during this 
appeal as to how his hearing loss impacted his employability, 
if at all.  During his VA examinations, he was question as to 
his employment history, and it was noted that he had worked 
for 31 years as a bread salesman, and had also served on a 
school board for eight years.  He did not assert, however, 
that his hearing loss had ever significantly impacted his 
employment in any way.  

Thus, the Veteran did not specifically assert, nor does the 
evidence of record reflect, that his hearing loss is so 
severe as to cause interference with employment.  For this 
reason, and because his disability has not otherwise been 
shown to be outside the norm, the Board finds that the 
requirements for referral for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for an increased rating, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  There is not an 
approximate balance of evidence.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Assignment of staged ratings has been considered and is not 
for application.  See Hart, supra.




ORDER

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


